 In the Matter ofWICHITAFALLS FOUNDRY & MACHINE Co.andINTERNATIONAL ASSOCIATIONOF MACHINISTS,LODGE 1476Case No. 16-R-1685.-Decided July 12, 1946Nelson,Montgomery and Robertson,byMessrs. Otis E. NelsonandRush R. Ruckert,ofWichita Falls, Tex., for the Company.Mr. Joe E. Wheeler,of Oklahoma City, Okla., andMr. Henry J.Murphy,of Fort Worth, Tex., for the Union.Mr. Phil E. Thompson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon a petition duly filed by International Association of Ma-chinists, Lodge 1476, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Wichita Falls Foundry & Machine Co., Wichita Falls,Texas, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeElmer Davis, Trial Examiner.The hearing was held at WichitaFalls, Texas, on April 5, 1946.The Company and the Union ap-peared and participated.During the hearing the Company movedto dismiss the petition on the ground that it was not engaged in com-merce'within the meaning of the Act.Ruling on the motion was re-served to the Board.For reasons set forth in Section I(infra),the motion is hereby denied.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWichita Falls Foundry & Machine Co. is a Texas corporation whoseoperations comprise a foundry and machine shop at Wichita Falls,69 N. L. R. B., No. 54.458 WICHITA FALLS FOUNDRY & MACHINE CO.459Texas.In the year 1945 the Company purchased approximately$20,000 worth of raw materials from outside the State of Texas.During the same period its gross sales amounted to approximately$300,000, of which approximately $10,000 represents sales of productsshipped direct by the Company to customers outside the State ofTexas. In addition a substantial percentage of the Company's totalsales consists of sales of castings shipped to corporations in the Stateof Texas, and utilized in the production of oil drilling machinery,piston rings, and other products shipped in interstate commerce.'In view of the direct movement in commerce of the Company'sproducts, and particularly in view of the large volume of castingssold to companies utilizing such castings in the production of materialsshipped outside the State of Texas, we find, contrary to the con-tention of the Company, that it is engaged in commerce within themeaning of the National Labor Relations Act.2II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge 1476, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriateunit.'Subsequent to the hearing depositions were taken from representatives of MagnoliaPetroleum Company, Haliburton CementingCo.,WilsonManufacturing Co. and DoubleSeal RingCo.,with respectto the interstatecharacterof their operations and the volumeof products each purchasedfrom the WichitaFalls Foundry&Machine Co.Pursuant to awritten stipulation between theCompany anda representative of the Board that therecord be reopened for introduction of such testimony,we herebyinclude said depositionsas a part ofthe recordin this proceeding.The depositionsshow that :The WilsonManufacturing Co. purchases substantiallyall of thesheaves, and iron andbrass castings that it uses in the manufacture of oil drillings rigs and winches from theCompany.For the year1945,these purchases amounted to approximately $75,000.During the same period the Wilson Manufacturing Co. shipped approximately 45 percentof its finishedproducts in interstate commerce.Duringthe first 4months of 1946, sub-stantially all machinery made by the Wilson ManufacturingCo. wasproduced for exportto foreign countries ; its purchases of sheavesand castingsfrom the Companyduring thisperiod exceeded$50,000 in value.The DoubleSeal RingCompany isprincipally engaged in the manufacture of pistonrings.Duringthe year 1945, the valueof individual and pot castings used in the manu-facture ofpiston rings amounted to approximately$116,000,ofwhich approximately$28,000 worthwas purchased from the Company.During this period,80 to 85 percent ofthe Double Seal Ring Co.'s finished products were shipped in interstate commerce.Evidencein the depositionsof the Company's sales to the Ilaliburton Cementing Co.and the Magnolia Petroleum Company was confined to sales of castings shipped by theCompany tothese corporationsin the Stateof Oklahoma, and are included in the above-mentioned amount ofthe Company'ssales ofproductsshipped direct in interstatecommerce.2Matter of The SuperiorPattern Co.,et at.,57 N. L. R. B. 1253;Matterof StandardPattern Works,59 N. L.R. B. 1075. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate .3The evidence shows that the Company employs approximately 16Negroes in the foundry:The Union admittedly does not admitcolored workers to its membership.The Company therefore raisedsome question at the hearing as to the propriety of the Union seekingcertification as the exclusive bargaining representative for a unit con-taining employees excluded from its membership. In this regard,the Union asserted at the hearing that it does and will represent allworkers, regardless of color, in the unit it is seeking herein.More-over, any certification will be subject to recision, if it is later shown,upon proper motion, that the Union has denied adequate representa-tion to any employee because of his race, color, creed or nationalorigin .4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IF. THE APPROPRIATE UNITThe Union seeks a unit comprised of all production and maintenanceemployees of the Company, including the shipping clerk and the pat-tern clerk, but excluding office and clerical,engineering,and super-visory employees.The Company contends that separate units shouldbe established for the foundry and machine shops, from which itwould exclude the shipping clerk and pattern clerk mentioned above.All of the Company's operationsare carried on atthe same locationinWichita Falls, Texas.Although the foundry and machine shopare locatedin separatebuildings and have separate superintendents,it is clear fromthe record that together they constitute an integratedenterprise, with common over-all management, accounts, and laborpolicies.Inasmuch as the Union's organization has extended overboth operations and thereis nocollectivebargaininghistory ofseparateunits for the machine shop and the foundry,we areof the opinionthat the employees in both divisions constitutea singleappropriateunit.5The pattern clerk and the shipping clerk work in the foundry, arecarried on the foundry pay roll, are paid on the hourly basis, andwork under the supervision of the foundry superintendent.The Com-pany contends that they should be excluded from the unit because they3The Field Examiner reported that the Union submitted 45 authorization cards.Thereare approximately49 employees in the unit.4 SeeMatter of General Motors Corporation(Chevrolet Shell Division),62 N. L. R. B. 427,and cases cited therein.SMatter of Longhorn Roofing Products, Inc.,67 N. L. R. B. 84. WICHITA FALLS FOUNDRY & MACHINE CO.461perform clerical duties.We find no merit in this contention. It is awell established policy of the Board to include shop clerical employeesin production and maintenance units where the evidence shows, as inthe instant case, that they work in close proximity to and under thesame supervision as the production and maintenance employees.Weshall include theshippingclerk and the pattern clerk in the unit."We find that all production and maintenance employees of the Com-pany, including the shipping clerk and the pattern clerk,but excludingoffice clerical,engineering,and supervisory employeeswith authorityto hire, promote,discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action,consti-tute a unit appropriate for the purposes of collective bargainingwithinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wichita FallsFoundry & Machine Co., Wichita Falls, Texas, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject, to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at theMatter ofGoodman Manufacturing Corporation,58 N. L.It.B. 531 ; see alsoMatter ofWilson AthleticGoodsManufacturing Company,66 N. L. R. B.263, andMatterof AmericanLaundry Machinery Company,66 N. L.R. B. 1292. 462DECISIONS OF NATIONALLABOR RELATIONS BOARDpolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Association of Machinists,Lodge 1476,for the purpose of collective bargaining.